Citation Nr: 0732820	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  02-14 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right patellofemoral syndrome. 
 
2.  Entitlement to an initial compensable evaluation for left 
patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from September 1992 to 
September 2001.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut that granted 
service connection for bilateral patellofemoral syndrome and 
assigned initial disability ratings of zero percent, 
effective from September 27, 2001.  The appellant 
subsequently moved to within the jurisdiction of the Chicago, 
Illinois RO from which his appeal continues. 

The veteran disagreed with the ratings assigned for bilateral 
knee disability and has perfected a timely appeal to the 
Board.  As he is appealing the initial evaluations for 
service-connected knee disorders, the issues have been framed 
as denoted on the title page of this decision. See Fenderson 
v. West, 12 Vet. App. 119, 125-126 (1999).

The case was remanded by decisions of the Board dated in May 
2004 and July 2005.


FINDINGS OF FACT

1.  Right patellofemoral syndrome is manifested by symptoms 
that include tenderness and swelling, mild lack of endurance, 
mild restriction on repetitive use, chronic pain, and some 
functional impairment that are consistent with mild 
impairment.

2.  Left patellofemoral syndrome is manifested by symptoms 
that include tenderness and swelling, mild lack of endurance, 
mild restriction on repetitive use, chronic pain, and some 
functional impairment that are consistent with mild 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for right 
patellofemoral syndrome have been met since September 27, 
2001. 38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5019, 5257 
(2007).

2.  The criteria for an evaluation of 10 percent for left 
patellofemoral syndrome have been met since September 27, 
2001. 38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5019, 
5257, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that the symptoms associated with his 
service-connected bilateral knee disorder are more disabling 
that reflected by the currently assigned disability ratings 
and warrant higher evaluations.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b) (2007).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) 
(2007).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims of entitlement to an initial evaluation 
in excess of zero percent for bilateral patellofemoral 
syndrome has been accomplished.  As evidenced by the 
statement of the case, and the supplemental statement of the 
case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefits sought.  
These discussions also served to inform him of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met. 38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in March 
2006 and December February 2006, the RO informed the 
appellant of what the evidence had to show to substantiate 
the claims, what medical and other evidence the RO needed 
from him, what information or evidence he could provide in 
support of the claims, and what evidence VA would try to 
obtain on his behalf.  Such notification, in conjunction with 
the statements of the case, has fully apprised the appellant 
of the evidence needed to substantiate these claims.  He has 
also been advised to submit relevant evidence or information 
in his possession. 38 C.F.R. § 3.159(b).  The appellant has 
also been notified regarding the criteria for rating any 
disability or an award of an effective date, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The record reflects that 
although adequate notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled." Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA. See also Prickett v. Nicholson, No. 04-0140 (U.S. 
Vet. App. Sept. 11, 2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of entitlement to an initial 
evaluation in excess of zero percent for bilateral 
patellofemoral syndrome.  He was afforded a VA examination in 
August 2001.  The issues were remanded for further 
development in May 2004 and July 2005 whereupon he was 
afforded VA compensation examinations in each instance.  The 
appellant requested a personal hearing in October 2002, but 
in correspondence received in December 2002, opted not to 
have the hearing.  Neither the appellant nor his 
representative has indicated or alluded to any outstanding 
evidence that has not been retrieved.  The Board finds that 
there is no reasonable possibility that further assistance to 
the veteran would aid him in substantiating his claims.  
Under the circumstances, VA does not have a duty to assist 
that is unmet with respect to these issues. See 38 U.S.C.A. 
§ 5103A (a) (2); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  The case is ready to be considered on the 
merits.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active military service and the residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2007).

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward. See Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2006), pertaining to functional impairment.  The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determines whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination. Id.

As noted previously, service connection for bilateral knee 
disability was granted by rating action dated in November 
2001.  A zero percent disability evaluation was assigned in 
each instance under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5019 for bursitis, effective from September 
27, 2001.  Other applicable codes relative to knee disability 
include Diagnostic Code 5260 which provides that flexion of 
either leg limited to 60 degrees warrants a noncompensable 
rating; flexion limited to 45 degrees warrants a 10 percent 
rating; flexion limited to 30 degrees warrants a 20 percent 
rating; and flexion limited to 15 degrees warrants a 30 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2007).

Applicable regulations also provide that knee disability may 
be rated on the basis of limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2007).  Diagnostic Code 5261 
provides that extension limited to 5 degrees warrants a 
noncompensable rating; extension limited to 10 degrees 
warrants a 10 percent rating; extension limited to 15 degrees 
warrants a 20 percent rating; and extension limited to 20 
degrees warrants a 30 percent rating.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2007).

Full flexion of the knee is considered to be 140 degrees.  
Full extension is considered to be 0 degrees. See 38 C.F.R. 
§ 4.71, Plate II (2007).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint involved. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritis and limitation of motion, but not to a compensable 
degree under the Code, a 10 percent rating is for assignment 
for each major joint affected by arthritis. See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2007).

Alternatively, the service-connected left knee disorder may 
be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 which 
provides that mild recurrent subluxation or lateral 
instability of a knee warrants a 10 percent evaluation.  
Moderate recurrent subluxation or lateral instability 
warrants a 20 percent evaluation.  A 30 percent evaluation 
requires severe recurrent subluxation or lateral instability. 
Id.

A 20 percent evaluation may also be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2007).

VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities. See VAOPGCPREC 
23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it 
was held that a veteran who has arthritis and instability of 
the knee might be rated separately under Diagnostic Codes 
5003 and 5257, provided that any separate rating must be 
based upon additional disability.  When a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that when a veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating.

More recently, the VA General Counsel held that separate 
ratings could be provided for limitation of knee extension 
and flexion under Diagnostic Codes 5260 and 5261. VAOPGCPREC 
9-2004 (2004); 69 Fed. Reg. 59990 (2004)

Factual Background and Legal Analysis

On VA examination in August 2001, physical examination 
disclosed slight tenderness to palpation over the right 
medial joint line but no significantly abnormal findings.  
Flexion of both knees was somewhat limited at 120 degrees.  
It was determined that the patellofemoral syndrome kept the 
veteran from running, although he was still able to play 
basketball and bike once or twice a week.  It was not found 
that there was functional impairment relative to his job as a 
laboratory technician. 

When examined in June 2004, the veteran stated that his knees 
had become very painful, especially when he engaged in sports 
activities.  Physical examination on that occasion revealed 
that he walked easily without a limp.  There was no evidence 
of local tenderness or swelling.  It was noted that he had 
significant callus formation over the anterior patella and 
tibial tubercle from being on his knees a lot.  Flexion was 
reported to be from zero to 150 degrees without pain.  The 
examiner indicated that there were no significant abnormal 
findings, and X-rays of the knees were interpreted as 
negative and normal.  In the final diagnosis, the examiner 
stated that although there were no objective findings on 
examination, the appellant had continued symptoms with 
turning, causing pain on the medial side of the knees.  It 
was noted that he reported voluntary activity restrictions on 
account of painful symptomatology.  

The veteran was most recently evaluated for compensation and 
pension purposes in January 2007 and stated that he continued 
to have knee pain for which he took anti-inflammatories three 
to four times a week.  He stated that he did casual biking 
but could not engage in any significant biking or running due 
to knee pain.  He said that he walked for exercise.  He 
related that he saw his family physician once a year but had 
no further treatment for knee symptoms.  On examination, 
flexion was from zero to 150 degrees without pain or 
weakness.  Mild tenderness was elicited anteriorly over the 
patellar tendons, bilaterally, and mild swelling was 
observed.  It was reported that was a mild lack of knee 
endurance and mild restriction of repetitive use but no lack 
of coordination.  Following examination, a diagnosis of 
chronic painful knees was rendered.  The examiner stated that 
from a functional standpoint, the appellant had additional 
loss of range of motion with flexion from zero to 120 degrees 
related to pain on use, flare-ups, weakened movement and 
excess fatigability.  

The evidence shows that the veteran's service-connected left 
knee disorder has primarily been manifested by complaints of 
pain with indications of activity restrictions.  The 
appellant does not receive regular treatment for knee 
symptomatology nor have X-rays of the knees disclosed any 
pathological changes, including arthritis.  No, locking, 
effusion, inflammation, or instability has ever been noted on 
objective examination.  It is not shown that the veteran 
demonstrates a degree of flexion or extension that is 
commensurate with a higher rating under Diagnostic Code 5260 
or Diagnostic Code 5261.  The actual loss of range of motion 
shown on examination is noncompensable under the applicable 
rating codes.  There have been no objective findings of 
subluxation, and no showing that pain or other difficulty 
results in a compensable degree of limitation of motion.  

The record does reflect, however, that since the inception of 
the appeal, the appellant has consistently reported 
chronically painful knees as well as flare-ups of pain on 
increased use, some lack of endurance, weakness and 
fatigability resulting in significant activity restrictions 
that comport with functional loss as contemplated by DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  He has been noted to have 
joint line tenderness and mild indications of swelling.  
While the evidence discloses that there is little in the way 
of other objective bilateral knee findings, the Board 
concludes that current right and left knee symptoms may be 
found to be at least slight for which a 10 percent disability 
evaluation for each knee may be conceded since the date of 
the grant of service connection. See Fenderson v. West, 12 
Vet. App. 119 (1999).

Additionally, although separate knee ratings are potentially 
assignable under Diagnostic Codes 5003-5010, 5257, 5260, and 
5261, for the reasons set forth above, there is no basis for 
award of any other compensable rating separate from the 10 
percent granted on this occasion.  The medical evidence does 
not show that the veteran's bilateral knee disability has 
ever been manifested by instability or arthritis or other 
factors for which a separate rating might be considered.  
Therefore, a higher evaluation is warranted in this regard. 
See VAOPGCPREC 23-97; 9- 98; 9-2004.  

The Board thus finds that with consideration of the benefit 
of the doubt doctrine, a 10 percent disability evaluation, 
and no more, is warranted for patellofemoral syndrome of each 
knee.


ORDER

An initial 10 percent evaluation for right patellofemoral 
syndrome is granted, subject to controlling regulations 
governing the payment of monetary awards.

An initial 10 percent evaluation for left patellofemoral 
syndrome is granted, subject to controlling regulations 
governing the payment of monetary awards



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


